10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

The Honorable Judge James L Robart

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

Christoph - Eric James Lundvall, an individual,) No.: 2:19-cv-00097-JLR
)
Plaintiff, ) STIPULATED DISMISSAL WITH
) PREJUDICE
Vv. )
)
ANC Sports Enterprises, LLC., John and Jane )
Does 1-4 and the marital community thereof, )

)

 

STIPULATED DISMISSAL Seattle Litigation Group, PLLC

 

 

Defendants. )

Plaintiff Chtistoph-Erie James Lundvall and Defendant ANC Sports Enterprises, LLC, by

and through their attorneys of record, hereby stipulate that they have settled the claims between
them and, pursuant to FRCP 41(a)(1)(A)(ii), that the above entitled action has been fully settled
and compromised. Christoph-Eric James Lundvall and Defendant ANC Sports Enterprises, LLC

stipulate that the above-captioned lawsuit is to be dismissed with prejudice, with each party to

C\ Qu

JAMES L. Disc
United ta District Judge

bear their own attorneys’ fees and costs.

My
SO ORDERED this 4 day of November, 2019.

500 Union Street, Suite 510
Page 1 Seattle, WA 98101
(206) 407-3300

 

 
10
11
12
13
14
15
16
17
18

19

20:

21

22

23

24

Presented By:
Seattle Litigation Group, PLLC

/s/ Ariella Wagonfeld

Seth Rosenberg, WSBA No. 41660
Ariella Wagonfeld, WSBA No, 33197
Seattle Litigation Group, PLLC
500 Union Street, Suite 510
Seattle, WA 98101

Phone: 206-407-3300

Fax: Fax: 206-407-3097

Email: ariella@seattlelitigation.net
Email: seth@seattlelitigation.net
Attorneys for Plaintiff

Ogletree Deakins Nash Smoak & Stewart

/s/ Kyle Nelson

Adam T Pankratz, WSBA No. 50951
Kyle Nelson, WSBA No. 49981
Ogletree Deakins Nash Smoak & Stewart
1201 Third Avenue, Ste 5150
Seattle, WA 98101

Phone: 206-693-7059

Fax: 206-693-7058

Email: adam.pankratz@ogletree.com
Email: kyle.nelson@ogletree.com
Attorneys for Defendant ANC Sports
Enterprises LLC

 

 

Seatile Litigation Group, PLLC

500 Union Street, Suite 510
Page 2 Seattle, WA 98101
(206) 407-3300

STIPULATED DISMISSAL

 

 
 

10

11

12

13

14

15

16

17

18

19

20

al

22

23

24

 

 

DECLARATION OF SERVICE
I caused a copy of the foregoing Stipulated Dismissal to be served on the following in the
manner indicated:
Via CM/ECF on

Adam T Pankratz

Kyle Nelson

Ogletree Deakins Nash Smoak & Stewart

1201 Third Avenue, Ste 5150

Seattle, WA 98101

Phone: 206-693-7059

Fax: 206-693-7058

Email: adam.pankratz@ogletree.com

Email: kyle.nelson@opletree.com

Attorneys for Defendant ANC Sports Enterprises LLC

On today’s date.

I declare under penalty of perjury under the laws of the state of Washington that the
foregoing is true and correct to the best of my belief.

Signed and DATED this 16" day of October, 2019

és/ Ariella Wagonfeld

Seth Rosenberg, WSBA No. 41660
Ariella Wagonfeld, WSBA No. 33197
Seattle Litigation Group, PLLC
500 Union Street, Suite 510
Seattle, WA 98101

Phone: 206-407-3300

Fax: Fax: 206-407-3097

Email: ariella@seattlelitigation.net
Email; seth@seattlclitigation.net
Aitorneys for Plaintiff

STIPULATED DISMISSAL Seattle Litigation Group, PLLC
500 Union Street, Suite 510
Page 3 Seattle, WA 98101

(206) 407-3300

 

 
